Broyles, J.
1. The instructions to the jury, complained of in the motion for a new trial, are not erroneous for any of the reasons assigned.
2. It appears from the note of the trial judge, qualifying his approval of the grounds of the motion for a hew trial as to the requests to charge, that the requests were not in writing, but were made orally at the conclusion of the charge. Consequently no error appears in the refusal of the court to give the requested instructions.
3. The alleged newly discovered evidence is merely cumulative in its nature, and would not probably cause a different verdict upon another .trial; and therefore the court did not err in overruling the ground of the motion for a new trial which was based upon this evidence.
4. The evidence not only authorized, but demanded the verdict; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.